Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 12/18/2020 and IDS received 2/3/2021, 6/7/2021, 9/2/2022 have been entered.

Status of Claims
Claims 14-27 are presented for examination on the merits. 

Priority
This application is a DIV of 15/579,776 (filed 12/5/2017) PAT 10900021 which is a 371 of PCT/US2016/036464 (filed 6/8/2016) which claims benefit of 62/172,449 (filed 6/8/2015).

Specification
CON data on page 1, [0001] of specification needs to be updated.

The use of the trademarks “Corning Incorporated Synthemax-SC” in page 4, [0025], page 8, [0057], etc., has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 27 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 27 recites the limitation "the non-volatile liquid material" in line 1. There is insufficient antecedent basis for this limitation in claim 14. Should claim 27 depend on claim 26?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 14-17 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santagapita et al. (Biomacromolecules, 2011, 12:3147-3155, IDS).
Santagapita teaches an article (page 3147, title and abstract).
For claims 14-17 and 21-25: the reference teaches a cell culture article comprising: an alginic acid compound: alginate which is a sodium (as monovalent cation, 1% w/v, page 3148, left column, 4th full paragraph, line 4++, for claims 16, 22-23, 25) alginate (page 3148, right column, 3rd full paragraph++); a drying formulation comprising saccharide and monovalent cation: cyclodextrin and/or trehalose (dextrin/sucrose/glucose, page 3148, left column, 4th full paragraph, line 17++, for claim 24); wherein the drying formulation comprises at least one of a saccharide and a monovalent cation (1.5% β-CD, page 3148, left column, 4th full paragraph, line 12++, for claims 15 and 17), wherein the article is free of water after drying (page 3148, right column, 3rd full paragraph++).
For claim 20: the reference teaches the alginic acid compound is cross-linked with calcium: CaCl2 (page 3148, left column, 4th full paragraph, line 15++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 14-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Santagapita et al. and WO2014/209865 (IDS).
Santagapita teaches what is above as described.
Santagapita does not explicitly teach the drying formulation comprises a non-volatile liquid material: low molecular weight polyethylene glycol as recited in claims 18-19 and 26-27.
WO2014/209865 teaches a cell culture article comprising a polygalacturonic/alginic acid compound (page 12, [0070]) further comprising low molecular weight PEG (page 10, line 1++) to promote adhesion (page 9, [0052]++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to include a non-volatile material such as PEG in the article.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches microcarrier articles and WO2014/209865 teaches a cell culture article comprising a polygalacturonic/alginic acid compound (page 12, [0070]) further comprising low molecular weight PEG (page 10, line 1++) to promote adhesion (page 9, [0052]++). In addition, it would have been obvious to one skilled in the art to optimize the article as taught by Santagapita with PEG to achieve the predictable result of promote adhesion.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various components of the claimed product/article including use of non-volatile material/PEG, etc. are routine and known in the art.  

Conclusion
No claim is allowed. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653